                 Case 18-12491-CSS              Doc 164        Filed 11/28/18         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                          Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     :   (Jointly Administered)
                                                               :
---------------------------------------------------------------x   Re: D.I. 74

    CERTIFICATE OF NO OBJECTION REGARDING DEBTORS' OMNIBUS MOTION
      FOR ENTRY OF AN ORDER (I) AUTHORIZING THE DEBTORS TO REJECT
    CERTAIN EXECUTORY CONTRACTS NUNC PRO TUNC TO THE PETITION DATE
                    AND (II) GRANTING RELATED RELIEF

         I, Stuart M. Brown, an attorney with DLA Piper LLP (US), as proposed counsel to

Promise Healthcare Group, LLC and its affiliated debtors (collectively, the “Debtors”), hereby

certify the following:

         1.       On November 8, 2018, the Debtors filed the Debtors' Omnibus Motion For Entry

of an Order (I) Authorizing the Debtors to Reject Certain Executory Contracts Nunc Pro Tunc to


1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.



EAST\162698680.1
              Case 18-12491-CSS        Doc 164     Filed 11/28/18    Page 2 of 3



the Petition Date and (II) Granting Related Relief [D.I. 74] (the “Motion”) with the

United States Bankruptcy Court for the District of Delaware (the “Court”).

       2.      Pursuant to the Notice of Motion filed with the Motion, any objections or

responses to the Motion were to be filed with the Court and served upon undersigned counsel no

later than 4:00 p.m. (ET) on November 23, 2018.

       3.      As of the date hereof, counsel for the Debtors has not been served with any

objections or responses to the Motion. A review of the Court’s docket indicates that, as of the

filing of this Certificate of No Objection, no responses or objections to the Motion have

been filed.



                             [Remainder of Page Intentionally Left Blank]




                                               2

EAST\162698680.1
              Case 18-12491-CSS        Doc 164      Filed 11/28/18    Page 3 of 3




       WHEREFORE, the Debtors respectfully request that the form of order attached to the

Motion as Exhibit A be entered at the Court’s earliest convenience.

Dated: November 28, 2018                    DLA PIPER LLP (US)
Wilmington, Delaware
                                            /s/ Stuart M. Brown
                                            Stuart M. Brown (#4050)
                                            Kaitlin MacKenzie Edelman (#5924)
                                            1201 N. Market Street, Suite 2100
                                            Wilmington, DE 19801
                                            Telephone: (302) 468-5700
                                            Facsimile: (302) 394-2341
                                            Email: Stuart.Brown@dlapiper.com
                                                    Kaitlin.Edelman@dlapiper.com

                                            -and-

                                            WALLER LANSDEN DORTCH & DAVIS, LLP
                                            John Tishler (admitted pro hac vice)
                                            Katie G. Stenberg (admitted pro hac vice)
                                            Blake D. Roth (admitted pro hac vice)
                                            Tyler N. Layne (admitted pro hac vice)
                                            511 Union Street, Suite 2700
                                            Nashville, TN 37219
                                            Telephone: (615) 244-6380
                                            Facsimile: (615) 244-6804
                                            Email: John.Tishler@wallerlaw.com
                                                   Katie.Stenberg@wallerlaw.com
                                                   Blake.Roth@wallerlaw.com
                                                   Tyler.Layne@wallerlaw.com

                                            Proposed Attorneys for the Debtors and
                                            Debtors in Possession




                                               3

EAST\162698680.1
